DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steines et al. (US 2013/0211531; “Steines”).
Steines discloses a method of generating implant position and orientation data for use in planning an arthroplasty procedure on a patient bone comprising a lateral femur area, proximal femur area, and a posterior femur area (paragraphs [0013]-[0033]), the method comprising: obtaining patient data associated with at least a portion of the patient bone (paragraph [0299]), the patient data captured using a medical imaging machine (paragraph [0016]); generating a three-dimensional patient femur model from the patient data (paragraph [0275]); obtaining a three-dimensional femoral implant model comprising an anterior flange portion having an associated haptic resection object having a superior boundary edge (Fig. 21; paragraphs [0058] and [1030]); determining a position and orientation of the femoral implant model relative to the patient femur model (Fig. 21; paragraphs [0374]-[0375]); determining that notching .

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 13 each require are particular axis system wherein vectors are projected to determine when notching is occurring along with the other steps required by the claim. The prior art does not disclose all these features in a single reference and there does not seem to be a reasonable obviousness rejection that can be made to reject the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775